Case 5:18-cv-02546-PSG-SP Document 30 Filed 09/24/19 Page 1 of 2 Page ID #:165




                                             E-FILED 9/24/19
                                             JS-6




                                                   ; ORDER
Case 5:18-cv-02546-PSG-SP Document 30 Filed 09/24/19 Page 2 of 2 Page ID #:166




                                               IT IS SO ORDERED.

                                                       9/23/19
                                             DATED: _______________


                                             _______________________
                                              U.S. DISTRICT JUDGE
